Citation Nr: 1400249	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to May 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction has since been transferred to the RO in Reno, Nevada.  

The Board notes that the Veteran failed to appear for a scheduled Travel Board hearing in May 2013.

A review of Virtual VA reveals documents that are either duplicative of the evidence in the paper file or not pertinent to the present appeal.  At the moment, there are no relevant documents contained in the Veterans Benefits Management System.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Any and all relevant outstanding VA or private records should be obtained, if necessary, and a clarifying medical nexus opinion must be sought.

Based upon an October 2010 VA examination, the VA examiner opined that it was less likely as not that the bilateral pes planus, which was noted upon entry into service, was permanently aggravated by service.  The opinion was based upon the fact that the Veteran had no consistent documented complaints if feet pain in service; rather there was only a single episode of complaint related to plantar fasciitis.  Thus, the examiner reasoned that aggravation in service was not documented.  The record is currently devoid of a medical opinion which sufficiently addresses whether or not the Veteran's preexisting bilateral pes planus was aggravated (permanent worsening beyond normal progression) by service, and which takes into account the Veteran's lay statements indicating onset of pain directly after service discharge.  

Thus, the Board finds that a clarifying medical opinion is necessary.  The examiner should address whether the Veteran's preexisting pes planus (labeled as asymptomatic in service) had been aggravated by any event in service, to include the possibility of any aggravation as indicated by a diagnosis of plantar fasciitis in service in October 2002.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain copies of any outstanding VA and private treatment records relating to the Veteran's bilateral pes planus, to include any Tricare records previously referenced in the casefile.  If there are outstanding private treatment records, the necessary steps, to include obtaining proper authorization to obtain relevant records should be taken to associate them with the record.  

All reasonable attempts to obtain such records should be documented.  If any records cannot be obtained a formal determination should be issued that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After any additional records are obtained and associated with the claims file, obtain a clarifying medical opinion from an appropriate VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

Specifically, the examiner is requested to provide the following medical opinion:

Is it more likely than not, less likely than not, or at least as likely as not, that the Veteran's preexisting bilateral pes planus underwent permanent worsening (aggravation) beyond normal progression during active service?  

The examiner must address that the Veteran's preexisting bilateral pes planus was noted as asymptomatic upon entry into service and also at a September 1990 physical examination.  Consideration should be given to the Veteran's lay statements as to any symptomatology in service.  The examiner should also discuss whether the complaints of left heel pain, diagnosed as plantar fasciitis in October 2002, indicate worsening of the pes planus.

3. After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




